DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group 1 (claims 1-6; methods of kit preparation) and the particular miRNAs that are miR-1 and miR-152, in the reply filed on 04/28/2022 is acknowledged.


Claim Objections
Claims 1 and 4 objected to because of the following informalities:  the claims recite the term “predication”, where the term “prediction” is likely intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 4-6 are unclear over the recitation of the phrase “for diagnosis and/or prediction of lung cancer” (as recited in claims 1 and 4).  Here it is noted that, as set forth earlier in this Office Action, the term “predication” is likely meant to be “predication”.  The phrase is unclear where the phrase encompasses both of the elements (i.e.:  with the “and” portion of the “and/or” term), but where a “diagnosis” in providing an indication that the pathology is in fact present (e.g.:  a diagnosis of lung cancer means the subject has lung cancer), it is unclear how this “diagnosis” can be combines with a “prediction” (e.g.:  a prediction of lung cancer means the might get lung cancer) when the subject is already diagnosed as having the pathology.
Claims 1, and 4-6 are unclear over recitation of the limitations “the exosome-related microRNA molecular composition comprising at least one up-regulated exosome microRNA molecule and at least one down-regulated exosome microRNA molecule” because the terms “up-regulated” and “down-regulated” are relative terms which renders the claim indefinite.  The claim does not set forth any standard measure, or control conditions, against which any exosome-related microRNA is to be compared to establish up- or down-regulation.  It is thus unclear what exosome-related microRNAs are intended to satisfy the limitations of the claims.
Claims 4-6 are each over recitation of the phrase “according to any one of claims 1” as recited in claims 4 and 5.  The phrase is unclear where the plural “claims” is not consonant with the recitation of a single claim.  The claims may be more clear in this regard if amended to recite “according to [[any one of]] claim[[s]] 1”.

Claim Rejections - 35 USC § 101 / 112 – “Use” Claims
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 101 because the instant recitation of a “use” claim does not provide a proper definition of a process.
Claims 1, 2, and 4-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the instant recitation of a “use” claim only recites a use without any active, positive steps delimiting how this use is actually practiced.
See MPEP 2173.05(q).  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph.  Additionally, claims directed to a process without setting forth any steps involved in the process are not proper process claims under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection for lack of an adequate written description is relevant to the breadth of the structures encompassed by the claims (i.e.:  any exosome-related microRNA) in view of the functional limitations that are recited in the claims (i.e.:  for diagnosing or predicting lung cancer; up- or down-regulated).  The rejected claims thus encompass a generic breadth of any possible miRNA structures (e.g.:  any miRNAs, or iso-miRNAs from any transcripts or related to the regulation of any gene target) from any species of organism.  But the claims also appear to require that the miRNAs have some association with lung cancer, and are specifically up- or down-regulated under any circumstances.  But the application provides an exemplification of only several particular miRNAs from human subjects that are asserted to meet the functional requirements of the claims (e.g.:  page 23 of the Specification).  But the nature of gene expression as it may be associated with any particular phenotype or pathology is typically unique to any particular collection of transcripts.  The disclosure of an asserted association between any one set of particular miRNAs with lung cancer does not provide the skilled artisan with an ability to pick, from those structures generically encompassed by the claims, any other additional particular structures that meet the functional requirements of the claims.  This unpredictability with regard to the functionality of any particular miRNAs with regard to any different pathological association is known in the related art, and is discussed by Calin et al; e.g.:
Therefore, it is probable that the loss of miR-15a and miR-16-1 induces the overexpression of BCL2 in B cells, giving rise to B-cell malignancies. In a different tissue, the overexpression of miR-15a and miR-16-1 might cause the loss of expression of a tumour suppressor that is important for growth control and/or apoptosis. In support of this hypothesis are reports that show that, although miR-15a and miR-16-1 are downregulated in B lymphocytes from patients with CLL23, the same miRNAs are overexpressed in endocrine pancreatic tumours of neuroectodermal origin
  
Thus the particular teachings of the application as originally filed to not provide an adequate written description of the claimed subject matter.

Claim Rejections - 35 USC § 101
It is noted that the claims have been rejected previously in this Office Action under 35 USC 112 as unclear.  In the interests of customer service and compact prosecution the claims are addressed here as they encompass elements that include judicial exceptions to patentability.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite an intended use of a kit as “for diagnosis and/or prediction of lung cancer”, the claims are directed to the a natural phenomenon which is the expression:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to preparing a kit using some miRNA-related elements.  In so far as the claims are directed to aspects of creating a kit that can detect miR-21 and mir-152, it is important to note that such steps as broadly encompassed by the claims were routine in the prior art where the prior art teaches the detection of hose miRNAs using commercially available kit components, as taught for example by Chen et al (2016).
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, such as data gathering.  Where the claims do not recite any particular methodological steps in the preparation of the kit, the “use” of any material could be considered, for example, the consideration of the sequence of an miRNA in the design of a complementary probe.  Such data gathering is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (2008).
In the rejection of claims in view of the prior art, it is noted that the claims are directed to a method of preparing a kit of reagents.  While the claims set forth some intended uses of the kit that is prepared, the claims are not directed to methods steps of diagnosing or predicting, and where the prior art teaches the preparation of reagents that meet any structural limitations of the claims and could be used in the intended use of the kit as recited in the claims, the prior art effectively anticipates the claims.
Taylor et al teaches (see page 15 – Material and methods) the isolation of circulating exosomes from serum, the isolation or miRNAs from the exosomes, and further teaches that isolated microRNAs were 3′-end labeled with Cy3 using the mirVana microRNA Array Labeling Kit (Ambion) and the Post Labeling Reactive Dye kit.  Where the labeled miRNAs include miR-21 and mir-152 (as evidenced by the results in Table 1 of the reference), the methods of the reference meet the limitations of the claims.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634